Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 07/22/2022.
Claims 1, 4, 10 and 19 have been amended.	
Claims 1-19 are pending.

Response to Arguments

2.	Applicant's arguments with respect to claims 1-19 have been considered but are moot in view of the new ground(s) of rejection. 
	Please notice that independent claims 1, 10 and 19 do not specifically disclose providing background music for a multimedia content (comprising an audio content and video content). As such, these claims can be interpreted as providing any information, e.g., related information or metadata, that are retrieved from any server, to accommodate the currently-played media content.

Double Patenting

3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude” ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4. 	Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,528,622. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 16569254
Patent US 10,528,622
Claim 1:
  A method for providing content of a display apparatus, the method comprising:

  
  reproducing the content including an audio content and a video content;


  receiving a user command for performing a function corresponding to an audio content recognition;




  obtaining identification data corresponding to the audio content included in the content, which is reproduced on the display apparatus while the function is performed according to the user command;

  transmitting the obtained identification data to an external source;


  obtaining information corresponding to the audio content based on the transmitted identification data, from the external source; and

  displaying a result user interface (UI) including the obtained information on the display apparatus.
Claim 1:
  A method for providing background music of a display apparatus, the method comprising: 

  reproducing content including a background music, on the display apparatus; 


  based on receiving a user command for activating a music identification mode obtaining, from the background music, an audio parameter corresponding to the background music while the music identification mode is being activated; 

  transmitting the audio parameter to an external source; 





  obtaining information about the background music based on the audio parameter, from the external source; and 

  displaying a screen including the obtained information about the background music, on the display apparatus.
Claim 10:
  A display apparatus comprising:
  a display;
  a communicator;
  an input unit configured to receive a user command; and

  a controller configured to:

  reproduce a content including an audio content and a video content;



  receive, through the input unit, a user command for performing a function corresponding to an audio content recognition,


  obtain identification data corresponding to the audio content included in the content, which is reproduced on the display while the function is performed according to the user command,

  control the communicator to transmit the obtained identification data to an external source,

  obtain information corresponding to the audio content based on the transmitted identification data, from the external source, and

control the display to display a result user interface (UI) including the obtained information.
Claim 10:
  A display apparatus comprising: 
  a display; 
  a communicator; 
  an input unit configured to receive a user command; and 

  a controller configured to: 

  control the display to display content including a background music, based on receiving, through the input unit, a user command for activating a music identification mode, obtain from the background music, an audio parameter corresponding to the background music while the music identification mode is being activated, control the communicator to transmit the audio parameter to an external source, 

  obtain information about the background music based on the audio parameter from the external source, and control the display to display a screen including the obtained information about the background music.
Claim 19:
  A background music providing system comprising:

  an external apparatus; and

  a display apparatus configured to:

  reproduce a content including an audio content and a video content;

  receive a user command for performing a function corresponding to an audio content recognition,

  obtain identification data corresponding to the audio content included in the content, which is reproduced on the display apparatus while the function is performed according to the user command,


  transmit the obtained identification data to an external source,



  obtain information corresponding to the content based on the transmitted identification data, from the external source,

  display a result user interface (UI) including to the obtained information on the display apparatus, and

  transmit the obtained information to the external apparatus,

  wherein the external apparatus is configured display a list including the audio content, based on the transmitted information.
Claim 19:
  A background music providing system comprising: 

  an external apparatus; and 

  a display apparatus configured to: 

  reproduce content including a background music, based on receiving a user command for activating a music identification mode obtain, from the background music, an audio parameter corresponding to the background music while the music identification mode is being activated, transmit the audio parameter to an external source, obtain information about the background music based on the audio parameter, from the external source, display a screen including the obtained information about the background music, and 


  transmit the obtained information to the external apparatus, wherein the external apparatus is configured to display a music album list that includes the background music based on the transmitted information on the background music.



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trollope et al., (US 20150301718).
Claim 1:
	Trollope suggests a method for providing content of a display apparatus, the method comprising: reproducing the content including an audio content and a video content [Fig 3-4 and par 6 and 18 (a media content is being played)]; receiving a user command for performing a function corresponding to an audio content recognition of an audio content included in the content being reproduced in the display apparatus [Par 19 (in response to a user selection of a piece of a media content being played)]; obtaining identification data corresponding to the audio content included in the content, which is reproduced on the display apparatus while the function corresponding to the audio content recognition is performed according to the user command [Par 18-19]; transmitting the obtained identification data to an external source; obtaining information corresponding to the audio content based on the transmitted identification data, from the external source; and displaying a result user interface (UI) including the obtained information on the display apparatus [Par 18-26 (data can be supplemented from a server)].
Claim 2:
	Trollope suggests further comprising: transmitting the obtained information to an external apparatus; and displaying, by the external apparatus, a list including the audio content, based on the transmitted information [Fig 3-4 and par 18-19 (a media content is being played)].
Claim 3:
	Trollope suggests further comprising: reproducing, by the external apparatus, the audio content included in the list, based on a reproduction command being input through the list [Fig 3-4 and par 18-19 (a media content is being played)].
Claim 4:
	Trollope suggests wherein the obtaining the identification data further comprises: extracting a feature for the audio content from the audio content; and storing the extracted feature [Par 64 and 93].
Claim 5:
	Trollope suggests wherein the obtaining the information further comprises: transmitting the feature to a content recognition server; and receiving the information based on the feature, from the content recognition server [Par 18-26 (data can be supplemented from a server). Fig 3-4 and par 18-19 (a media content is being played)].
Claim 6:
	Trollope suggests wherein the audio content includes a plurality of background music pieces, and

the obtaining the information further comprises obtaining the information on a background music piece reproduced at a time when the user command is received, among the plurality of background music pieces [Fig 3-4 and par 18-19 (a media content is being played)].
Claim 7:
	Trollope suggests wherein the result UI is displayed together with the content on the display apparatus while the content is reproduced [Fig 3-4 and par 18-19 (a media content is being played)].
Claim 8:
	Trollope suggests wherein the result UI corresponds to the audio content of the content reproduced on the display apparatus while the function corresponding to the audio content recognition is performed [Fig 3-4 and par 18-19 (a media content is being played)].
Claim 9:
	Trollope suggests further comprising: based on receiving a user command for selecting the result UI, reproducing a music corresponding to the audio content, wherein data for reproducing the music is received from an external apparatus [Fig 3-4 and par 18-19 (a media content is being played)].
Claims 10-18:
Claims 10-18 are essentially the same as claims 1-9 except that they set forth the claimed invention as an apparatus rather a method and rejected under the same reasons as applied above.
Claim 19:
Claim 19 is essentially the same as claim except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.

Conclusion

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a)
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
08/23/2022

/HUNG D LE/Primary Examiner, Art Unit 2161